Citation Nr: 0705524	
Decision Date: 02/26/07    Archive Date: 03/05/07

DOCKET NO.  03-11 768	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for arthritis of the 
cervical spine, dorsal spine and lumbar spine.


REPRESENTATION

Veteran represented by:  West Virginia Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from August 1966 to August 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.

In July 2003, the veteran testified in a hearing before a VA 
decision review officer.

The Board previously remanded this matter in August 2006.


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
arthritis of the cervical spine, dorsal spine and lumbar 
spine to active service .


CONCLUSION OF LAW

Arthritis of the cervical spine, dorsal spine and lumbar 
spine was not incurred during active service and may not be 
presumed to have been so incurred. 38 U.S.C.A. §§ 1110, 1112, 
1154, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law. Regulations 
implementing the VCAA were then published at 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) and are now codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2006).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a December 2002 letter to the veteran, the RO provided 
notice of the evidence required to substantiate a service 
connection claim.  This letter also informed the veteran of 
the duty to assist under the VCAA and explained what evidence 
VA would be responsible for obtaining and what evidence VA 
would assist the veteran in obtaining.  The veteran was also 
advised to submit any relevant evidence in his possession.  
He was informed that VA would schedule an examination if 
necessary to make a decision on the claim.  Additionally, he 
was advised that it was ultimately his responsibility to 
obtain any evidence not in the possession of the federal 
government.  This notice complied with the timing 
requirements set forth in Pelegrini, as it was provided prior 
to the rating decision on appeal.  Letters to the veteran in 
July 2005 and in August 2006 again stated the information 
required to substantiate a service connection claim and 
informed the veteran of VCAA provisions.   

B.	Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of his claim.  The relevant service medical 
records and post-service records have been obtained and 
associated with the claims file.  The veteran has been 
afforded a VA examination from which a medical opinion has 
been obtained.  

The Board observes that only some of the veteran's service 
medical records are available for review despite numerous 
efforts to obtain more complete records. Under the 
circumstances, the Board concludes that no additional records 
are available.  In a case in which a claimant's service 
records are unavailable through no fault of his own, there is 
a heightened obligation for VA to assist the veteran in the 
development of his claim and to provide reasons or bases for 
any adverse decision rendered without these records.  See 
O'Hare v. Derwinski, 1 Vet. App. 365 (1991); see also Moore 
v. Derwinski, 1 Vet. App. 401 (1991) (holding that the 
heightened duty to assist a veteran in developing facts 
pertaining to his claim in a case in which service medical 
records are presumed destroyed includes the obligation to 
search for alternative medical records).

VA has satisfied its obligation to notify and assist the 
veteran in this case. The Board concludes, therefore, that a 
decision on the merits at this time does not violate the 
VCAA, nor prejudice the veteran.  Bernard v. Brown, 4 Vet. 
App. 384 (1993).

II.  Analysis of Claim

The veteran seeks service connection for arthritis of the 
cervical, dorsal and lumbar spine.  The veteran contends that 
he injured his back during service as a combat medic in 
Vietnam.   

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty. 38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 38 
C.F.R. § 3.303(b).  

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

Generally, to prevail on a claim of service connection on the 
merits, there must be medical evidence of (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  The 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability. Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000).

In the case of a veteran who engaged in combat with the enemy 
in active service with a military, naval, or air organization 
of the United States during a period of war, the Secretary of 
VA shall accept as sufficient proof of service connection of 
any disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service. 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 
§ 3.304(d).

The combat provisions of 38 U.S.C.A. § 1154(b) do not create 
a statutory presumption that a combat veteran's claimed 
disability is service-connected but provide an evidentiary 
mechanism which lightens the burden of a veteran who seeks 
service connection based on disability alleged to be related 
to combat.  If a combat veteran presents satisfactory lay or 
other evidence of service incurrence or aggravation of a 
disease or injury, which is consistent with the circumstances 
or hardships of his service, then an evidentiary presumption 
of service connection arises and the burden shifts to the 
government to disprove service incurrence or aggravation by 
clear and convincing evidence.  

In determining if there is such clear and convincing 
evidence, all evidence should be considered including 
availability of medical records, the nature and course of a 
disease or disability, the amount of time that has elapsed 
since service before there is a complaint of the condition, 
and any other relevant factors.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000); Collette v. Brown, 82 F.3d 389 (Fed. 
Cir. 1996).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As noted above, the veteran had active service from August 
1966 to August 1969.  The service medical records are limited 
to a physical status report dated in August 1969 which shows 
that the veteran was found physically qualified for re-
enlistment. This report is negative for any findings of 
arthritis or a back condition.  

The veteran has asserted in written statements and in his 
testimony that he was diagnosed with a back condition within 
one year of separation from service.   At the RO hearing, the 
veteran testified that he had a pre-employment physical in 
1969 in which he was told that he had an injury to the fifth 
vertebrae.  A treatment report from John Marshall Medical 
Services dated in 1988 reflects that the veteran reported 
that he was diagnosed with lumbosacral back strain in 1969 
during a pre-employment physical.  Additionally, the veteran 
contends that he sought treatment for back pain at Cabell 
Huntington Hospital in 1970.  An April 2000 letter on file 
from Cabell Huntington Hospital indicates that no such 
treatment records were available.   There is no evidence of 
record to support a finding that arthritis of the spine 
became manifest to a compensable degree within one year of 
separation.  

Treatment for a back condition is first demonstrated in a 
worker's compensation medical report dated in 1983.  This 
report notes the veteran's history of four compensable low 
back injuries between 1977 and 1982 that were reported to 
have occurred in the veteran's employments with an electric 
company, plumbing company, and grocery store.  

The Board notes that there is no evidence of a diagnosis of 
arthritis between the period of the veteran's separation from 
service in 1969 and the private examination reports from 
1983.  The Court has held that a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).

Other post-service evidence includes VA and private medical 
records.  While these records demonstrate a current diagnosis 
of arthritis of the cervical, dorsal and lumbar spine, they 
do not contain any medical evidence of a nexus to the 
veteran's service.  The veteran underwent a VA examination in 
November 2002.  The veteran complained of chronic back pain.  
He gave a history of being diagnosed with back problems 
during a pre-employment physical several days after 
separation.  The VA examiner diagnosed arthritis of the spine 
but did not provide an opinion regarding whether arthritis 
was related to the veteran's service.  

At a September 2006 VA examination, the examiner noted review 
of the claims file and interviewed the veteran.  The veteran 
reported a history of back pain that began two months after 
separation from service.  The examiner diagnosed degenerative 
joint disease of the cervical and lumbar spine.  Regarding 
the question of a medical nexus, the examiner opined that 
degenerative joint disease was "less likely than not" 
related to the veteran's active service.  This was 
particularly the case given that, at the time of an August 
1969 examination, the veteran was found physically qualified 
for re-enlistment.  The examiner noted that, although medical 
records showed a report by history of a diagnosis of a 
lumbosacral back condition in 1969, there was no x-ray report 
of such findings.  The examiner further referenced a May 1983 
worker's compensation examination report, which noted a 
history of four compensable back injuries. 

Although the veteran's medical records contain references to 
diagnosis and treatment of a back condition within one year 
of separation from service, these are based on the veteran's 
own report and are therefore not sufficient to establish a 
nexus to service.  The Court has held that a post-service 
reference to injuries sustained in service, without a review 
of service medical records, does not constitute competent 
medical evidence. Grover v. West, 12 Vet. App. 109, 112 
(1999).  The Court has also held that a bare transcription of 
lay history, unenhanced by additional comment by the 
transcriber, does not constitute competent medical evidence 
merely because the transcriber is a health care professional, 
see LeShore v. Brown, 8 Vet. App. 406, 409 (1995).
 
The Board has also taken into consideration the veteran's 
assertions in support of his claim.  In this case, since the 
veteran's DD-214 and other service personnel records reflect 
participation in combat, his own statement provides credible 
evidence as to an injury allegedly incurred in service which 
was consistent with the circumstances and conditions of 
military service.  See 38 C.F.R. § 1154(b) (West 2002).  
However, given that the veteran is a layman, he is not 
competent to offer a probative opinion etiologically linking 
a currently claimed disability to his in-service injury, or 
other aspect of his military service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

For the foregoing reasons, the Board concludes that the clear 
weight of the evidence is against the veteran's claim for 
service connection.  Although there is evidence of a current 
diagnosis of arthritis of the spine, there is no record of 
diagnosis of arthritis within one year of separation from 
service and no competent medical evidence of a nexus between 
the veteran's service and the claimed disability.  As the 
evidence in this case is not in relative equipoise, the 
veteran may not be afforded the benefit of the doubt.  38 
U.S.C.A § 5107; 38 C.F.R. § 3.102.  
 

ORDER

Service connection for arthritis of the cervical spine, 
dorsal spine and lumbar spine is denied.


____________________________________________
S. F. SYLVESTER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


